t c memo united_states tax_court kenneth a sapp petitioner v commissioner of internal revenue respondent docket no 5759-02l filed date kenneth a sapp pro_se veena luthra for respondent memorandum opinion chiechi judge this case is before us on petitioner’s motion to dismiss for lack of jurisdiction we shall deny that motion 1petitioner filed a memorandum petitioner’s memorandum in support of his motion to dismiss for lack of jurisdiction we shall refer collectively to that motion and that memorandum as petitioner’s motion background the record establishes and or the parties do not dispute the following at the time petitioner timely filed the petition in this case he resided in powhatan virginia on date respondent’s appeals_office appeals_office mailed to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination that notice which pertained to petitioner’s taxable years and stated in perti- nent part summary of determination the internal_revenue_service mailed a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing on date concerning the unpaid federal_income_tax form_1040 for the periods ending noted above taxable years and in response to the letter you submitted form received date request- ing a collection_due_process_hearing your request was forwarded to this appeals_office since you did not respond to the appeals officer’s request for information nor attend the scheduled con- ference on date we will return you sic case to the collection function for collection appro- priate action an attachment to the notice_of_determination stated in pertinent part 2all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure applicable law and administrative procedures sec_6631 requires that the irs notify a taxpayer at least days before the day of levy notice cp was mailed to you via certified mail irc section a states that no levy may be made unless the irs notifies a taxpayer of the opportunity for a hearing with the irs office of appeals notice cp notice_of_intent_to_levy was mailed to you via certified mail you made a timely request for a hear- ing sec_6330 allows you to raise any relevant issue relating to the unpaid tax or the proposed levy at the hearing relevant issues raised by the taxpayer you did not attend the scheduled hearing and have not responded to any contact by the appeals_office balancing collection and intrusiveness the outstanding tax_liabilities for and are based on the returns you filed for those years the liability is based on information the irs had on file since you have not responded to any contact by the appeals_office your case will be returned to the collection function for appropriate action respondent acknowledges in respondent’s response to peti- tioner’s motion the date notice_of_determination did not contain all the statements required by sec_301_6330-1 q a-e8 for this reason appeals sent to petitioner the supplemental notice dated date the supplemental notice dated date referred to in respondent’s response to petitioner’s motion is a supplemental notice_of_determination concerning collection actions s under sec_6320 and or supplemental notice_of_determination which the appeals_office mailed to petitioner on date after petitioner filed the petition in this case that supple- mental notice which pertained to petitioner’s taxable years and stated in pertinent part summary of determination the internal_revenue_service mailed a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing on date concerning the unpaid federal_income_tax form_1040 for the periods ending noted above taxable years and in response to the letter you submitted form received date request- ing a collection_due_process_hearing your request was forwarded to this appeals_office since you did not respond to the appeals officer’s request for information nor attend the scheduled con- ference on date this office issued a notice_of_determination we are returning your case to the irs area counsel’s office for trial preparation an attachment to the supplemental notice_of_determination stated in pertinent part legal and procedural requirements the appeals officer verified that the applicable laws and administrative procedures have been met sec_6321 provides a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand transcripts of the taxpayer’s accounts show the service_center issued notice_and_demand as follows year date date date date date date the obligations remain unpaid the transcripts indicate that assessments were made on the date the notices were issued this appeals officer has had no prior involvement with respect to these liabilities the outstanding liabilities for are based on returns you filed for those years the liability is based on a notice_of_deficiency review of your file shows the internal_revenue_service issued the notice_of_deficiency on date for the taxable_year and you did not appeal the notice validity of the assessment the assessments are all valid according to the appeals officer’s review of the transcripts of account balancing efficient collection and intrusiveness sec_6330 requires that the appeals officer con- sider whether any collection action balance sic the need for efficient tax collection with the legitimate concern that any collection action be no more intrusive than necessary you have not provided an acceptable payment alternative to the proposed levy action that would satisfy the underpayments therefore it is determined that the proposed levy action balances the government’s need for effective tax collection with your legitimate concerns of intrusiveness discussion in support of petitioner’s motion petitioner argues on its face the notice_of_determination is invalid it fails to comply with a notice’s spe- cific content requirements as set forth in sec_301_6330-1 q a-e8 i it fails to comply with a notice’s general content requirements as set forth in sec_6330 by issuing the supplemental notice_of_determination to petitioner respondent has affirmed that the notice_of_determination is invalid the court’s jurisdiction under sec_6330 depends upon the issuance of a valid notice of determi- nation 114_tc_176 yet no valid notice_of_determination has been issued in this case therefore the court should dismiss this case for lack of jurisdiction repro- duced literally in petitioner’s memorandum petitioner elaborates on the foregoing arguments as follows the notice_of_determination issued in this case inter alia neglects to set forth appeals’ find- ings and decisions does not resolve the issue raised by petitioner in his form request for a collec- tion due process hearing and fails to state whether the irs met the requirements of any applicable law or administrative procedure sec_6330 sec_301_6330-1 q a-e8 i reproduced literally the court has jurisdiction to review the determination made under sec_6330 by the appeals_office of the internal_revenue_service upon the timely filing of a petition sec_6330 the court has held that a written notice that embodies a determination to proceed with the collection of the taxes in issue is a determination for purposes of the court’s jurisdiction under sec_6330 117_tc_159 the notice_of_determination in the instant case stated since you did not respond to the appeals officer’s request for information nor attend the scheduled con- ference on date we will return you sic case to the collection function for collection appro- priate action we hold that the notice_of_determination embodies a determination to proceed with the collection of petitioner’s tax_liability for each of his taxable years and we further hold that we have jurisdiction to review that determina- tion in the instant case we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an order denying petitioner’s motion will be issued 3respondent’s acknowledgement in respondent’s response to petitioner’s motion that the notice_of_determination did not contain all the statements required by sec_301 e q a-e8 does not affect our jurisdiction to review the determination in that notice to proceed with the collection of petitioner’s tax_liability for each of his taxable years and
